Title: From Benjamin Franklin to Arthur Lee, 3 April 1779
From: Franklin, Benjamin
To: Lee, Arthur


Sir
Passy, April 3. 1779
As I had no Knowledge of the Gentleman, & he said he had lived in Virginia, I referr’d him to you, imagining you might know something of his Character, and whether it would be proper to give him the Pass he desires. If upon conversing with him you apprehend it may be safely done, I would do it on your Recommendation: But as the Use of it is to be in America and not here, I imagine it would be as well for you to give it as me.— I have the honour to be with great Respect, Sir, Your most obedient & most humble Servant
B Franklin
Honble Arthur Lee Esqr
 
Notation: April 3d. 1779
